Citation Nr: 1111630	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, (1) granted service connection for PTSD and assigned an initial rating of 50 percent effective November 6, 2008, (2) continued a previous denial of service connection for hearing loss, (3) continued a previous denial of service connection for tinnitus, and (4) denied service connection for swelling and arthritis of the left hand.

In a June 2010 rating decision, the RO granted service connection for arthritis of the left hand.  As this represents a full grant of benefits for the claim on appeal, that issue is no longer before the Board

The Veteran testified at a videoconference hearing in December 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Veteran initially filed claims for service connection for hearing loss and tinnitus in May 2008.  In an August 2008 rating decision, the RO denied service connection for hearing loss and tinnitus.  In October 2008, the Veteran's representative submitted a request to reconsider the claims, and the Veteran submitted a statement regarding his history of noise exposure and treatment.  As this statement was submitted within 60 days of notification of the August 2008 rating decision, the Board will consider the claims as ongoing. 

The issues of entitlement to service connection for hearing loss and tinnitus, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's PTSD manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in May 2008 and November 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in June 2008, October 2008, and February 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the VCAA letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examination in September 2009 to assess the current nature of his PTSD.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned a 50 percent rating for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background and Analysis

In November 2008, the Veteran filed a claim for service connection for PTSD.  In a September 2009 rating decision, the RO granted service connection and provided an initial disability rating of 50 percent.  In an October 2009 notice of disagreement, the Veteran contended that his PTSD symptoms are more severe than contemplated by this initial 50 percent rating.

A lay statement form the Veteran's sister, written in June 2008, noted that the Veteran was happy and well-adjusted prior to service in 1968, but that there was a marked difference in his behavior upon his return.  

The claims file indicates that the Veteran initially complained of PTSD symptoms to his general practitioner in early 2009.  In a February 2009 statement, his physician, Dr. E.L.K. noted that the Veteran continued to suffer from the effects of traumatic combat and combat-related experiences from his service time in Vietnam, consistent with a diagnosis of PTSD.

In March 2009, the Veteran sought treatment at a Vet Center.  He underwent an initial psycho-social assessment in March 2009.  On mental status examination he was neat, attentive, and pleasant.  He appeared of average intelligence, and oriented to person, place, and time.  However, he also appeared uneasy, and his speech was hesitant at first.  His memory function was impaired due to trauma memories, and his judgment was fair with some confusion.  He had some disorganized thinking ("some caution").  He denied delusions and hallucinations.  He reported sleep disturbance, low energy, and the recent loss of employment.  He denied suicidal and homicidal ideation.  He was also noted to meet all the criteria for a diagnosis of PTSD under the DSM-IV.  He denied any previous psychiatric treatment.  The evaluator noted that Veteran had lost several home town school mates in Vietnam, and had remained emotionally distant, with suppressed thoughts and memories of his combat.  He endorsed chronic sleep deprivation, anger, and a sense of a foreshortened future.  According to the examiner, he was "generally emotionally shut down" and constantly guarded.  

In April 2009, the Veteran was seen at a VA walk-in clinic and noted he had been receiving treatment at the Vet Center for the prior three months due to complaints of anxiety and stress, which he reported had been building over the years.  He complained of feeling depressed "all the time," and sleeping only two to three hours a night.  He reported having little patience, and being easily distractible.  He was receiving individual therapy once a week and group therapy once a week at the Vet Center.  He reported "fleeting thoughts of suicide" but with no suicidal or homicidal ideation.  The Veteran was assessed with a GAF of 58.

A few weeks later in April 2009, the Veteran underwent an initial mental health evaluation.  It was noted he was referred to the VA by the Vet Center, due to complaints of irritability, decreased interest, low energy, poor sleep, and nightmares of combat or general anxiety dreams.  He reported fleeting thoughts of suicide, with no history of attempts.  He noted he disliked crowds, loud noises, or having people stand behind him.  He felt disconnected from those he loved.  He was noted to live with his wife of 26 years and their two sons.  He had recently been laid off.  

On mental status examination, the Veteran was alert and oriented to person, place and time.  He was cooperative and reasonable and his speech was normal.  His mood was dysphoric and depressed.  He reported no hallucinations or illusions, and his thought process was normal and coherent.  He had suicidal ideation (passive), without a plan.  He had good insight and judgment and his memory was noted to be intact.  He was diagnosed with chronic PTSD, and assessed with a GAF score of 53.  

A June 2009 VA treatment note showed the Veteran continued to complain of difficulty sleeping and anxiety.  He reported having pain attacks every day that lasted most of the day.  He continued to isolate and felt it was difficult to be around people.  He had recently had a physical altercation with one of his sons-it appears the altercation occurred because of an interaction between his son and his wife.  He reported having verbal altercations with his son in the past.  Objectively, the Veteran was pleasant, but anxious, with psychomotor agitation.  His affect was mood congruent (anxious), his speech was normal, and his thought process was logical and goal-directed.  He again endorsed fleeting suicidal ideation without plan or intent-and stated he could "keep from acting on it."  The psychiatrist noted the Veteran appeared worse/more anxious than previous appointments, which he was concerned may have been due to prescribed medications.  The Veteran was assessed with a GAF of 52. 

In September 2009, the Veteran was afforded a VA PTSD examination; his claims file was reviewed in conjunction with the examination.  He complained of current mental health symptoms of "sleep problems, anxiety, panic, anger, some thoughts of suicide, avoidance."  He felt his relationship with his wife of 26 years was "good" although they no longer shared a bedroom.  He had two sons, and his relationship with them was good.  On mental status examination, his behavior was tense and rigid and his speech was hesitant and monotonous.  His mood was depressed and anxious, and his affect was appropriate to his mood.  He denied hallucinations or delusions, and he had no preoccupations or obsessions.  His thought process tended to be circumstantial, but he was easily redirected to the topic at hand.  He reported passive suicidal ideation and no homicidal ideation.  His attention, concentration, and long and short term memory were commensurate with age.  His insight and judgment were within normal limits.  

The Veteran reported having only three hours of sleep each night; he would wake up at least twice a night with thoughts of Vietnam.  He reported feeling anxious all the time, and that he had a "short fuse" regarding his temper.  He reported thinking about his traumatic events daily, with feelings of guilt and anger.  He was noted to be hypervigilant, and to have an exaggerated startle response.  He reported feeling numb inside, and that he tried to avoid feeling ("I don't have a lot of compassion").  He was diagnosed with PTSD, and was assessed with a GAF of 50.

The examiner elaborated that the Veteran's GAF score was in the serious range because he was completely isolating himself, had difficulty keeping employment, and had suicidal ideation.  His psychiatric symptoms were noted to be "of a serious nature," and that they seriously interfere with employment functioning and social functioning.  The examiner noted the Veteran had "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactorily functioning in routine behavior, self care and normal conversation."

In December 2010, the Veteran testified that he had been fired from his most recent employment for being argumentative.  He stated that he had difficulty getting along with his boss, coworkers, and customers.  He again testified that he had suicidal ideation but without an express plan, he stated "it'd have to be spontaneous."  He reported making "rounds" twice a night to make sure his windows and doors were locked.  He noted he could take care of his self-care and that his memory was normal, but reported he had panic attacks daily.  He also reported that, while he continues to live with his family, he isolates within his own home, and does not like to leave the house.  He reported that he had last been violent 10 years earlier.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD is more severe than is contemplated by his initial rating of 50 percent.  After a review of the claims file, the Board finds that the Veteran's symptoms does not meet the criteria for a schedular rating in excess of 50 percent at any time during the entire claims period.

A rating of 70 percent requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

In the present case, there is no doubt that the PTSD has caused some occupational and social impairment.  However, the Veteran has been married for 26 years to the same woman, and has two sons.  For the most part, he has a "good" relationship with them, although he has had some confrontations with the older son.  He described some passive suicidal ideation, although during the December 2010 hearing, he admitted that these were fleeting thoughts with no plan.  He reported checking his doors and windows several times at night, but there is no evidence that this interfered with routine activities.  In September 2009, he denied hallucinations or delusions, and reported that he had no preoccupations or obsessions.  Speech has never been described as illogical, obscure or irrelevant.  While he reports daily panic attacks, none were apparently observed by any examiner, and he did not related that these attacks affected his ability to function independently, appropriately and effectively.  His last period of violence was 10 years ago, and there is no recent history of impaired impulse control (such as unprovoked irritability with periods of violence).  There are no signs of spatial disorientation; neglect of personal appearance and hygiene.  While the Veteran alleges difficulty in adapting to stressful circumstances (including work or a worklike setting);, the September 2009 examiner concluded that the Veteran experienced "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactorily functioning in routine behavior, self care and normal conversation."

Because the Veteran does not meet the criteria for a 70 percent rating, it naturally follows that he does not meet the criteria for a 100 percent rating as the evidence does not show that he has total occupational and social impairment.  

The Board notes that it has considered the GAF scores in the context of the entire record and finds that the totality of the evidence compels a finding that a 50 percent, and no higher, is warranted for the entire period.  GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes that in this case the Veteran has GAF scores that range from 50 to 58, with his most recent score being 50.  This represents scores in the moderate to severe range, which corresponds to the Veteran's symptoms falling in the criteria for a 50 percent rating according to diagnostic code 9411. 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with intrusive thoughts, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 50 percent rating he is assigned.

Because of the actions below concerning the Veteran's employability, consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 would, at this time, be premature.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure. Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran served with the 105 Mobile Artillery Battery, his military occupational specialty was 13A - field artillery.  Acoustic trauma is conceded based on the Duty MOS Noise Exposure Listing, indicating "highly probable" hazardous noise exposure.  

A service record from May 1969 noted the Veteran had "stopped up ears."

The Veteran filed a claim for service connection for hearing loss and tinnitus in May 2008.  In August 2008, he supplied a VA Form 21-4142 where he noted he had tubes inserted in his ears at Harvard/Pilgrim Health in New Hampshire.  He was unsure of the date.  There is no indication that the RO attempted to obtain records using this release.  On remand, the RO/AMC should request that the Veteran provide an additional release, and attempt to obtain any available records.

In February 2009, the Veteran submitted private treatment records from Dr. A.B., which noted the Veteran had artillery exposure in Vietnam and that he reported decreased hearing in the left ear and ear pain.  He then, although a date is not provided, was diagnosed with patuluous Eustachian tubes.  He had surgery at Cambridge hospital (bilateral myringotomy with ventilating tube insertion).  This did not relieve his symptoms and he was then operated on "at Mass," receiving a tensor veil palatine transposition in 1974.  This information would appear to show the Veteran's first surgery may have occurred very recently after discharge from service.  An attempt should be made to obtain any available records from these reported surgeries.

In July 2009, the Veteran was afforded a VA audio examination, where the Veteran reported having feelings of pressure in his ears in the 1970s, and that even after tube insertion he has experienced periodic pressure in his ears since that time.  The examiner found that the Veteran's hearing loss and tinnitus were not due to service as his hearing remained within normal limits at discharge, and he had post-service noise exposure.  There was no indication that the examiner noted the Veteran's 1969 "ear pressure."  

During his December 2010 hearing, the Veteran testified that he had noise exposure post service, but that he wore hearing protection at his post-service employment, but he did not wear hearing protection in service.

While the July 2009 VA examiner addressed the Veteran's exposure to noise both in-service and post service, the VA Fast Letter FL10-035 states that if in-service hazardous noise exposure is conceded, the Veteran should be afforded a VA examination and opinion to determine if there is a medical nexus, and "the level of probability of exposure conceded, such as 'Highly Probable' or 'Moderate,' should be included in the information provided to the examiner in the body of the examination request."

As such, on remand the Veteran should be afforded an additional VA hearing loss examination, and the VA examiner should be informed that the VA has conceded hazardous noise exposure at the "highly probable" level.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, " notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities (PTSD and arthritis of the left hand).  "In such claims, if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record, a general medical examination is to be scheduled.  Specialty examinations (Eye, Audio, Mental, Traumatic Brain Injury, and Dental) may also need to be scheduled.  These specialty examinations are only to be ordered when the Veteran is service connected for an eye, audio, mental, or dental condition that is not already at the schedular maximum, even if this condition is not one that the Veteran is claiming as causing his or her unemployability.  Additionally, the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his hearing loss, tinnitus, or other ear disorder.  Of particular interest are records from surgeries performed in the 1970s (to include from "Harvard/Pilgrim Health," "Cambridge Hospital," and "Mass").  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After any records are obtain and associated with the claims file, the Veteran should be scheduled for a VA audio examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has: (1) bilateral hearing loss and/or (2) tinnitus as a result of active service.  The examiner should be informed that the level of probability of hazardous noise exposure in service is "Highly Probable."  The Veteran also testified he had recreational noise exposure after service (hunting) and occupational noise exposure after service (machinery, with the use of hearing protection).

All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist for an opinion as to whether or not the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment..  Any impairment caused by the arthritis of the left hand is to be noted by the examiner.  The claims folder should be made available to the examiner for review before the examination.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO/AMC should also address the Veteran's claim for entitlement to TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


